DETAILED ACTION
	Claims 22-41 are currently pending.

Claim Rejections - 35 USC § 112-Deposit requirement

1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The strains deposited under Accession Nos. NCIMB 42488 and 42761 were deposited under the Budapest Treaty and copies of the Deposit certificate were submitted with the 9/17/2020 preliminary amendment and a statement that the microorganisms were viable at time of deposit. However, when the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 21-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulder et al (WO 2017/085520 A1; May 26, 2017).
Mulder et al disclose the use of Enterococcus gallinarum strain 42488 (the same strain of the instant invention) having a 16srRNA of SEQ ID NO: 2 or 3 (see Result 3 in N_Geneseq in the SCORE results) for the treatment of cancer through an immunomodulatory effect as a vaccine or in combination with CAR-T cell therapy (instant claims 40 and 41).  Mulder et al disclose that the bacteria strain increases the .
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,974,815. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims use the same composition that is used in the instant method claims to treat cancer through an immunomodulatory response/vaccination.  The administration is the same and both methods rely on the stimulation of an immune response from the same strains of Enterococcus.  Therefore, the scope of the claims are not patentably distinct.  
7.	Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,357,520. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to the same composition that is used in the .  
8.	Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,839,655. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to the same composition that is used in the instant method claims.  The product claims teach the formulation for pharmaceutical administration and that the composition raise an immune response and increases the production of cytokines, including IL-6.  Therefore, the scope of the claims are not patentably distinct.  
9.	Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,610,550. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to the same composition that is used in the instant method claims.  The product claims teach the formulation for pharmaceutical administration and that the composition raise an immune response and increases the production of cytokines, including IL-6.  Therefore, the scope of the claims are not patentably distinct.  

10. Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,058,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the .  
11. Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,987,387. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same composition that is used in the instantly claimed methods.  The patented claims are also drawn to method claims to treat cancer through an immunomodulatory response/vaccination.  The administration is the same and both methods rely on the stimulation of an immune response from the same strains of Enterococcus.  Therefore, the scope of the claims are not patentably distinct.  
12.	Claims 22-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/572,419(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to the same composition that is used in the instant method claims.  The product claims teach the formulation for pharmaceutical administration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Status of Claims:
No claims are presently allowed.  NOTE: an exhaustive search was done of all pending and patented applications by the Inventors.  The list was very long and it is believed that all applications which comprise claims which are not patentably distinct from those instantly claimed have been identified to date.  If the Examiner, missed any that Applicants are aware of, they should identify them to the Examiner in response to this Office Action.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.